DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 11/16/2022, with respect to the rejection(s) of Claims 1-8 and 11-15 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The cancellation of Claims 10 and 17 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the claim limitation “wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model with machine learning, and wherein the machine learning is unsupervised learning including reinforcement learning”.  However, there is no further written description or flowchart figure of this AI algorithm.  For example, what inputs and outputs are used?  How many and what type of layers are there?  How is the data propagated?  What logics are programmed to help AI make a decision?  How are artifacts identified?  How does the AI replace points?  How is the clustering problem solved?  How is error entropy reduced or minimized?  What loss function is used?  The examples of the AI algorithm given on page 10, lines 28-32 (MLP, DNN, CNN, RNN, G-CNN, and R-CNN) are examples of “black boxes” wherein a category is given but there are is no disclosure of a specific member of that category. It is equivalent to disclosing “a differential equation” without disclosing a particular equation. Therefore, it is not reasonably conveyed that the applicant had possession of an AI algorithm at the time the application was filed.
Claim 1 recites the limitation "wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model with machine learning, and wherein the machine learning is unsupervised learning".  However, there is no explanation in the disclosure of how an algorithm can train itself using unsupervised learning. By definition, unsupervised learning is machine learning that uses untagged, unlabeled data sets. It is unclear how a prediction model can train itself to predict an outcome based on untagged, unlabeled data using a process designed for association and clustering.
Claim 1 recites the limitation “wherein the machine learning is unsupervised learning including reinforcement learning”. Unsupervised learning and reinforcement learning are two well known but different types of machine learning paradigms. By definition, unsupervised learning uses untagged, unlabeled data sets and reinforcement learning uses interactions, rewards, and exploration—reinforcement learning is not considered a subgenus of unsupervised learning. Therefore, it is unclear how the reinforcement learning recited here can be included as part of unsupervised learning, there is no explanation in the specification or the drawings of how this reinforcement learning is included in the unsupervised learning, and it is not reasonably conveyed that the applicant had possession a reinforcement learning that is included in unsupervised learning at the time the application was filed.
Claim 1 recites the limitation “wherein the lifestyle guide model is constructed through machine learning with a cloud server using the learning data, wherein the machine learning is unsupervised learning including reinforcement learning”. However, there is no further written description or flowchart figure of this unsupervised machine learning including reinforcement learning, or how it is constructed using the learning data. For example, what inputs and outputs are used?  How many and what type of layers are there?  How is the data propagated?  What logics are programmed to help AI make a decision?  How are artifacts identified?  How does the AI replace points?  How is the clustering problem solved?  How is error entropy reduced or minimized?  What loss function is used?  Merely disclosing the types of learning is equivalent to disclosing “a differential equation” without disclosing a particular equation. Therefore, it is not reasonably conveyed that the applicant had possession of the unsupervised machine learning including reinforcement learning at the time the application was filed.
Claim 11 recites the claim limitation “wherein the health condition prediction model comprises an AI algorithm trained by the health condition prediction model with machine learning, and wherein the machine learning is unsupervised learning including reinforcement learning”. However, there is no further written description or flowchart figure of this AI algorithm. For example, what inputs and outputs are used?  How many and what type of layers are there?  How is the data propagated?  What logics are programmed to help AI make a decision?  How are artifacts identified?  How does the AI replace points?  How is the clustering problem solved?  How is error entropy reduced or minimized?  What loss function is used?  The examples of the AI algorithm given on page 10, lines 28-32 (MLP, DNN, CNN, RNN, G-CNN, and R-CNN) are examples of “black boxes” wherein a category is given but there are is no disclosure of a specific member of that category. It is equivalent to disclosing “a differential equation” without disclosing a particular equation. Therefore, it is not reasonably conveyed that the applicant had possession of an AI algorithm at the time the application was filed.
Claim 11 recites the limitation "wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model with machine learning, and wherein the machine learning is unsupervised learning".  However, there is no explanation in the disclosure of how an algorithm can train itself using unsupervised learning. By definition, unsupervised learning is machine learning that uses untagged, unlabeled data sets. It is unclear how a prediction model can train itself to predict an outcome based on untagged, unlabeled data using a process designed for association and clustering.
Claim 11 recites the limitation “wherein the machine learning is unsupervised learning including reinforcement learning”. Unsupervised learning and reinforcement learning are two well known but different types of machine learning paradigms. By definition, unsupervised learning uses untagged, unlabeled data sets and reinforcement learning uses interactions, rewards, and exploration—reinforcement learning is not considered a subgenus of unsupervised learning. Therefore, it is unclear how the reinforcement learning recited here can be included as part of unsupervised learning, there is no explanation in the specification or the drawings of how this reinforcement learning is included in the unsupervised learning, and it is not reasonably conveyed that the applicant had possession a reinforcement learning that is included in unsupervised learning at the time the application was filed.
Claim 11 recites the limitation “wherein the lifestyle guide model is constructed through machine learning with a cloud server using the learning data, wherein the machine learning is unsupervised learning including reinforcement learning”. However, there is no further written description or flowchart figure of this unsupervised machine learning including reinforcement learning, or how it is constructed using the learning data. For example, what inputs and outputs are used?  How many and what type of layers are there?  How is the data propagated?  What logics are programmed to help AI make a decision?  How are artifacts identified?  How does the AI replace points?  How is the clustering problem solved?  How is error entropy reduced or minimized?  What loss function is used?  Merely disclosing the types of learning is equivalent to disclosing “a differential equation” without disclosing a particular equation. Therefore, it is not reasonably conveyed that the applicant had possession of the unsupervised machine learning including reinforcement learning at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a “health condition prediction model” in the claim, only a “health condition index”, a “health condition index prediction value”, and a “health condition index prediction model”. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the health condition index prediction model comprises an Al algorithm trained by the health condition index prediction model".
Claim 1 recites the limitation "wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model with machine learning, and wherein the machine learning is unsupervised learning".  It is unclear how a health condition index prediction model (which the examiner is interpreting “the health condition prediction model” to be) can comprise an algorithm trained by itself using unsupervised learning. By definition, unsupervised learning is machine learning that uses untagged, unlabeled data sets. It is unclear how a prediction model can train itself to predict an outcome based on untagged, unlabeled data using a process designed for association and clustering.
Claim 1 recites the limitation “wherein the machine learning is unsupervised learning including reinforcement learning”. This limitation is unclear because unsupervised learning and reinforcement learning are two well known but different types of machine learning paradigms. By definition, unsupervised learning uses untagged, unlabeled data sets and reinforcement learning uses interactions, rewards, and exploration—reinforcement learning is not considered a subgenus of unsupervised learning. Therefore, it is unclear how the reinforcement learning recited here can be included as part of unsupervised learning.
Claims 2-8 are rejected by virtue of dependence on Claim 1.
Claim 11 recites the limitation " wherein the health condition prediction model comprises an Al algorithm trained by the health condition prediction model ". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a “health condition prediction model” in the claim, only a “health condition index”, a “health condition index prediction value”, and a “health condition index prediction model”. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the health condition index prediction model comprises an Al algorithm trained by the health condition index prediction model".
Claim 11 recites the limitation "wherein the health condition prediction model comprises an Al algorithm trained by the health condition index prediction model with machine learning, and wherein the machine learning is unsupervised learning".  It is unclear how a health condition index prediction model (which the examiner is interpreting “the health condition prediction model” to be) can comprise an algorithm trained by itself using unsupervised learning. By definition, unsupervised learning is machine learning that uses untagged, unlabeled data sets. It is unclear how a prediction model can train itself to predict an outcome based on untagged, unlabeled data using a process designed for association and clustering.
Claim 11 recites the limitation “wherein the machine learning is unsupervised learning including reinforcement learning”. This limitation is unclear because unsupervised learning and reinforcement learning are two well known but different types of machine learning paradigms. By definition, unsupervised learning uses untagged, unlabeled data sets and reinforcement learning uses interactions, rewards, and exploration—reinforcement learning is not considered a subgenus of unsupervised learning. Therefore, it is unclear how the reinforcement learning recited here can be included as part of unsupervised learning.
Claims 12-15 are rejected by virtue of dependence on Claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Neumann (US 20200321116 A1), which discloses an ameliorative output of an exercise adjustment guide ([0147]-[0149]).
See Neumann (US 20210005304 A1), which discloses wherein the health condition prediction model (Elements 126 and 128, Fig. 1) comprises an Al algorithm trained by the health condition index prediction model with machine learning (“Prognostic label learner 126 is designed and configured to generate outputs using machine learning processes”, [0103]; also [0104]-[0105]), and wherein the machine learning is unsupervised learning (“With continued reference to FIG. 1, machine-learning algorithms may include unsupervised processes”, [0108]).
See Masuda (US 20220215927 A1), which discloses inputting an output of the health condition index prediction model to a lifestyle guide model ([0011]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           

/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791